                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:20-CV-176-FL


 CAROLYN SAYLON, Representative of             )
 Saleh A. Saylon Estate,                       )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )
                                               )
                                                                      ORDER
 UNITED STATES OF AMERICA;                     )
 CARLA STURDIVANT, Employee at the             )
 Veteran Hospital, in her individual capacity; )
 and CHASTINA BROWN, Employee at the )
 Veteran Hospital in her individual capacity, )
                                               )
                       Defendants.             )


       This matter is before the court on pro se plaintiff’s motion for leave to proceed in forma

pauperis (DE 1), objection to memorandum and recommendation (M&R), (DE 4, DE 5), and

motion for extension of time to find legal representation. (DE 5). Where plaintiff has paid the

filing fee in this case, the court DENIES AS MOOT plaintiff’s motion for leave to proceed in

forma pauperis and VACATES the M&R. The clerk is DIRECTED to file the complaint with its

exhibits in the manner set forth as follows, and to issue the summons.

       As noted in deficiency notice entered May 1, 2020, plaintiff did not comply with Federal

Rule of Civil Procedure 5.2, regarding privacy protection, and the clerk placed exhibits B, D, and

E, to the complaint under provisional seal to allow plaintiff to take corrective action. On its own

initiative, the court DIRECTS the clerk to maintain exhibits B, D, and E, under seal pursuant to

Rule 5.2(d).




           Case 5:20-cv-00176-FL Document 6 Filed 05/26/20 Page 1 of 2
       Finally, the court construes plaintiff’s motion for extension of time to find legal

representation as a motion to stay the case for 30 days in order to secure counsel, where plaintiff

may not be able to proceed pro se as a representative of her deceased husband’s estate. For good

cause shown, plaintiff’s motion (DE 5) is GRANTED, and this matter is STAYED for 30 days

from the date of this order to allow plaintiff to secure counsel. Plaintiff is DIRECTED to file a

notice within 30 days specifying whether she wishes to attempt to proceed pro se or to extend the

stay. In addition, the clerk is DIRECTED to send to plaintiff a pro bono letter.

       SO ORDERED, this the 26th day of May, 2020.



                                                            _____________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




                                                2

           Case 5:20-cv-00176-FL Document 6 Filed 05/26/20 Page 2 of 2
